HAYNSWORTH, Chief Judge
(concurring) :
The only substantial question in the case is whether the words of the grant were used in a generic sense or whether they refer to the cargo owner’s intended use of the equipment upon its arrival at its destination. The Commission has construed it under the intended use test.
I cannot say that the words are not susceptible to the Commission’s construe*887tion, though, facially, the words “road building machinery and equipment” have a strong generic ring. Nor can I understand why as a matter of policy, the Commission should undertake to apply an end use test to heavy equipment, generally identified as road building equipment, which because of its weight or size requires special carriage equipment. If the carrier has provided itself with special carriage equipment to transport heavy and bulky bituminous pavers, the record discloses little reason for denying it the right to serve the needs of its road building customers when they contract to place bituminous concrete on the runways of an airport or on a shopping center’s parking, access and exit areas.1 There is no suggestion that the business of placing bituminous concrete is fractionated into subgroups of specialists. A construction company deriving its major revenues from highway construction does obtain supplemental revenues from the same kind of work on other projects.
In other instances, however, the Commission has clearly prescribed end use tests, and it may be that they are useful in avoiding peripheral problems which almost certainly would arise if this Court undertook to declare that the words are to be construed in their broad generic sense. Unlike the Commission, this Court is unable to impose general or specific end use limitations upon a basic generic construction. Meanwhile, until the Commission exercises its plenary authority to enlarge the grant within reasonable bounds clearly defined, there may be virtue in the certainty an end use test provides.
Since the present record does not warrant judicial rejection of the Commission’s conclusion that the words of the original grant were intended to be construed under an end use test and since proof of operations under the grant does not show Commission acquiescence in any other construction, I join in the opinion of my brother, Hemphill.

. Neither is a conventional road, though runways and taxi strips are airplanes’ roads and parking lots are intended for the use of motor vehicles.